Title: James Madison to William B. Rogers, 26 February 1836
From: Madison, James
To: Rogers, William B.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Feby 26th. 36
                            
                        
                        
                        J. M. with his respects to Professor Rogers, returns many thanks for the Copy of his Report on the
                            "Geological Reconnaissance of the State of Virginia."
                        Unskilled as he is in the subject; he cannot but regard the Report as an able & instructive
                            commencement of a task, which if duly prosecuted under the auspices it merits, cannot fail to amplify greatly the
                            resources of the state, & to afford aliment at the same time to a science becoming every day more and more
                            interesting.
                        
                            
                                
                            
                        
                    